Citation Nr: 1300286	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-35 918	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



REMAND

The Veteran served on active duty from January 1955 to December 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran claims that asbestos exposure during military service resulted in his developing lung cancer.  Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations.  Nevertheless, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos-related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

At this juncture, the Board notes that a portion of the Veteran's service records were, apparently, burned in a 1973 National Personnel Records Center fire.  The Veteran was notified of such in an October 2008 letter.  There are a few service records associated with the claims file.  (The Veteran's separation examination indicates that he had shortness of breath with severe exercise.)

In a June 2009 statement, the Veteran contends that, while stationed at Orlando Air Force Base, he was ordered to tear down a laundry building and remove the asbestos from the building material.  The Veteran's DD 214 indicates that he was separated from active duty at Orlando Air Force Base and his military occupational specialty was as a warehouse specialist.

The Veteran's VA treatment records indicate that he had surgery for lung cancer in March 2001.  A January 2001 treatment note indicates that the Veteran had smoked two packs of cigarettes per day for the previous 45 years.  More recent VA treatment notes, specifically one dated in June 2009, indicates that the Veteran has severe chronic obstructive pulmonary disease (COPD) and is oxygen dependent for that condition.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that the Veteran's statements concerning exposure to asbestos are both competent and credible.  He therefore must be afforded a VA examination to determine if there is a relationship between any in-service asbestos exposure and his lung disability.  The Board notes in this regard the heightened duty to assist given that the Veteran's service records were presumably destroyed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all caregivers from whom he has received any treatment or evaluation for lung disability since his separation from military service.  Written consent to release information for each caregiver identified should be obtained, and the AOJ should seek such records.  The AOJ should also ask the Veteran to provide information regarding the nature of all his occupations (both before and after service) and identify any known sources of asbestos to which he may have been exposed.  Further development along those lines as necessary should be undertaken.

2.  Thereafter, schedule the Veteran for a VA respiratory examination.  The claims file and a copy of this remand must be provided to the examiner.  

The examiner should interview the Veteran regarding his service and his pre- and post-service occupational history in order to ascertain his history of likely asbestos exposure.  A clinical examination with appropriate tests and studies must be performed.  The examiner is to identify all pulmonary diagnoses.  For each respiratory illness found, and specifically for the Veteran's history of lung cancer, the examiner must express an opinion as to whether it is more or less likely related to in-service asbestos exposure or any other incident of service, specifically considering the notation on the Veteran's discharge examination that he had shortness of breath with severe exercise.  

The examiner must provide supporting rationale, with specific references to the record, for the opinions provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the remanded claim.  If the disposition is unfavorable, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

